          CASE 0:20-cv-01567-PAM-BRT Doc. 48 Filed 06/14/21 Page 1 of 2




                                                                         MINNEAPOLIS
                                                                         Suite 2200
 Karen Hanson Riebel                                                     100 Washington Avenue South
 khriebel@locklaw.com                                                    Minneapolis, MN 55401-2179
 Direct: 612.596.4097                                                    T 612.339.6900
                                                                         F 612.339.0981




                                          June 14, 2021

The Honorable Paul A. Magnuson
United States District Court
734 Federal Building
316 N. Robert Street
St. Paul, MN 55101


        Re:      Jaunich v. State Farm Life Insurance Company,
                 Court File No. 20-cv-1567 (PAM/BRT)

Dear Judge Magnuson:

       Plaintiffs write on behalf of the parties to respectfully request that they be allowed
to exceed the word limits for a motion filed pursuant to D. Minn. L.R. 7.1(c) for the briefing
related to Plaintiff’s motion for class certification, the opening brief for which is currently
due to be filed by June 16, 2021. D. Minn. L.R. 7.1 (f)(1)(B)-(C) prescribes a 12,000 word
limit combined for a party’s supporting memorandum and reply memorandum, excluding
the caption, signature block, and certificates of compliance. The Parties respectfully
request that each side be allowed 18,000 words; 18,000 total words for Plaintiff’s opening
and reply briefing, and 18,000 words for Defendants’ opposition briefing. All parties would
reserve their rights to request further relief from the Court on the issue as needed in
response to issues arising in the course of briefing, but anticipate that these word limits
would be comprehensive. This letter is filed pursuant to D. Minn. L.R. 7.1(f)(1)(D) and the
Court’s Practice Pointers and Preferences, and is based upon the rationale contained herein,
and upon all the files, records, and proceedings in this matter.

        Granting the parties’ request would further the purposes of judicial economy and
full resolution of the issues currently before the Court by allowing comprehensive briefing
in advance of oral argument. The complex mechanics of the insurance contract at issue will
require substantial discussion to fairly explain the class-wide claims. Furthermore, in the
interests of efficiency, Plaintiff intends to address arguments he anticipates Defendant will
assert. To adequately address the requirements of Federal Rule of Civil Procedure 23, as
        CASE 0:20-cv-01567-PAM-BRT Doc. 48 Filed 06/14/21 Page 2 of 2

June 14, 2021
Page 2


well as Defendant’s anticipated arguments, Plaintiff’s motion for class certification and
reply briefing, combined, must exceed the 12,000 words prescribed by L.R. 7.1(f)(1)(B).

        Accordingly, Plaintiff’s counsel conferred with counsel for Defendant whether
Defendant will oppose an increase of word limitations to 18,000 words, exclusive of the
caption, signature block, tables of contents and authorities, any certificate, and
accompanying documents, for Plaintiff’s motion for class certification. Counsel for
Defendant stated that Defendant does not oppose the requested increase of word
limitations. As such, this request is submitted unopposed.

       For the above reasons, the Parties respectfully request that the Court grant their
request to exceed the word limitations in the upcoming class certification briefing, and
order that each side be allowed 18,000 words; 18,000 total words for Plaintiff’s opening
and reply briefing, and 18,000 words for Defendant’s opposition briefing.

      Please feel free to call me with any questions regarding this matter. Thank you.


                                         Sincerely,

                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.




                                         /s/ Karen Hanson Riebel
                                         Karen Hanson Riebel (MN # 0219770)
